 

Exhibit 10.1

 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of November 6, 2020 (the “Agreement”), by and
between Conversion Labs, Inc., a Delaware corporation (the “Company”), and
Roberto Simon, an individual with an address of
____________________________________________________ (the “Director”).

 

WHEREAS, the Company appointed the Director on November 6, 2020, and desires to
enter into an agreement with the Director with respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Position. Subject to the terms and provisions of this Agreement, the Director
hereby agrees to serve the Company as a member of the Company’s Board of
Directors (the “Board”) and, while a member of the Board, the Audit Committee
thereof, upon the terms and conditions hereinafter set forth, provided, however,
that the Director’s continued service on the Board after the next annual
stockholders’ meeting shall be subject to approval by the Company’s
stockholders.

 

2. Duties.

 

(a) During the Directorship Term (as defined herein), the Director shall make
reasonable business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board (including the Audit
Committee), make himself available to the Company at mutually convenient times
and places, attend external meetings and presentations, as appropriate and
convenient, and perform such duties, services and responsibilities, and have the
authority commensurate with such position.

 

(b) The Director will use reasonable efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities. Notwithstanding the same, the Director will use
reasonable efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his legal obligations
as a Director. Other than as set forth above, the Director will not, without
prior notification to the Board, engage in any other business activity which
could reasonably be expected to materially interfere with the performance of his
duties, services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company and of which
the Director has been provided copies, provided that the foregoing shall in no
way limit his activities on behalf of (i) any current or future employer and its
affiliates or (ii) the board of directors of any entities on which he currently
sits or hereafter joins. At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 

3. Compensation.

 

(a) Restricted Common Stock. Upon approval of the Company’s Employee Stock
Option Plan, (the “2020 Plan”) the Director shall receive a one-time grant of
Twenty Thousand (20,000) restricted shares of the Company’s common stock. If the
2020 Plan is not approved and the shares are not issued to the Director prior to
the 90 day anniversary of this Agreement, the Company shall issue the shares to
consultant on the 90 day anniversary of this Agreement. In addition, and for
subsequent years of service, the Director will be eligible for additional equity
compensation.

 

(b) Director Fees. In further consideration for the Director’s service on the
Audit committee, during the Directorship Term, he shall be paid $6,000 per
quarter, payable in advance on the first business day of each quarter commencing
on November 5, 2020 by wire transfer to the account designated by the Director.
For the initial quarter, the Director shall receive a prorated amount of $4,000,
which shall be transferred within 2 business days of execution of this
Agreement.

 

 

 



 

(c) Independent Contractor. The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 

(d) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for (i) all reasonable out-of-pocket expenses incurred by
the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses, and (ii) any costs associated with filings required to be made by
the Director or any of the entities managed or controlled by Director to report
beneficial ownership or the acquisition or disposition of securities of the
Company. Any reimbursements for allocated expenses (as compared to out-of-pocket
expenses of the Director) must be approved in advance by the Company.

 

4. Directorship Term. The “Directorship Term,” as used in this Agreement, shall
mean the period commencing on the date hereof and terminating on the earlier of
the date of the next annual stockholders meeting or the earliest of the
following to occur:

 

  (a) the death of the Director;         (b) the termination of the Director
from his membership on the Board by the mutual agreement of the Company and the
Director;         (c) the removal of the Director from the Board by the majority
stockholders of the Company; or         (d) the resignation by the Director from
the Board.

 

5. Director’s Representation and Acknowledgment. The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he has
with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any officer, director, employee, stockholder, representative
or agent of the Company or any of their respective affiliates with regard to
this Agreement.

 

6. Director Covenants.

 

(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, services, promotions, development, financing, expansion
plans, business policies and practices, and other forms of information
considered by the Company to be confidential, and proprietary and in the nature
of trade secrets. The Director agrees that during the Directorship Term and
thereafter, the Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) the Director shall have no such obligation to the extent such information is
or becomes publicly known or generally known in the Company’s industry other
than as a result of the Director’s breach of his obligations hereunder and (ii)
the Director may, after giving prior notice to the Company to the extent
practicable and lawful under the circumstances, disclose such information to the
extent required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. Upon termination of the Directorship Term, the
Director will promptly return to the Company and/or destroy at the Company’s
direction all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data, other product or document, and any summary or
compilation of the foregoing, in whatever form, including, without limitation,
in electronic form, which has been produced by, received by or otherwise
submitted to the Director in the course or otherwise as a result of the
Director’s position with the Company during or prior to the Directorship Term,
provided that the Company shall retain such materials and make them available to
the Director if requested by him in connection with any litigation against the
Director under circumstances in which (i) the Director demonstrates to the
reasonable satisfaction of the Company that the materials are necessary to his
defense in the litigation and (ii) the confidentiality of the materials is
preserved to the reasonable satisfaction of the Company. Nothing contained
herein shall be deemed to preclude or restrict the Director from making any
legally required disclosures or from making disclosures pursuant to any
whistleblower or similar statutory or regulatory regime.

 

 

 



 

(b) Non-Solicitation. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.

 

(c) Non-Compete. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or consultant
to any other corporation or enterprise; engage in the business of developing,
marketing, selling or supporting technology to or for businesses in which the
Company engages in or in which the Company has an actual intention, as evidenced
by the Company’s written business plans created during the Directorship Term, to
engage in, within any geographic area in which the Company is then conducting
such business. Nothing in this Section 6 shall prohibit the Director from being
(i) a stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than three percent of the outstanding stock of any
class of securities of a corporation, which are publicly traded, so long as the
Director has no active participation in the business of such corporation.

 

(d) Insider Trading. Director understands and acknowledges that the securities
of the Company are publicly traded and subject to the Securities Act of 1933 and
the Securities Exchange Act of 1934. As a result, Director agrees to (i) refrain
from trading in securities of the Company while in possession of material
nonpublic information, (ii) refrain from disclosing any material nonpublic
information to anyone except as permitted in connection with the performance of
Director’s duties hereunder or as required by law, and (iii) communicate to any
person who, to Director’s knowledge, receives any material nonpublic information
that such information is material nonpublic information and that the trading and
disclosure restrictions in clause (i) above also apply to such person.

 

(e) Remedies. The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. The Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.

 

(f) The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

 

 

 



 

7. Termination for Cause. The Company may terminate the engagement of Director
if the Board determines that Director has:

 

  (a) materially breached any provision hereof or habitually neglected the
duties which Director was required to perform under any provision of this
Agreement;         (b) misappropriated funds or property of the Company or
otherwise engaged in acts of dishonesty, fraud, misrepresentation or other acts
of moral turpitude, even if not in connection with the performance of Director’s
duties hereunder, which could reasonably be expected to result in serious
prejudice to the interests of the Company if Director were retained as a
director;         (c) secured any personal profit not completely disclosed to
and approved by the Company in connection with any transaction entered into on
behalf of or with the Company or any affiliate of the Company; or         (d)
failed to carry out and perform duties assigned to Director in accordance with
the terms hereof in a manner acceptable to the Board after a written demand for
substantial performance is delivered to Director which identifies the manner in
which Director has not substantially performed Director’s duties, and provided
further that Director shall be given a reasonable opportunity to cure such
failure.

 

For purposes of this section, the Director shall not be terminated for Cause
without (i) reasonable notice to the Director setting forth the reasons for the
Company’s intention to Terminate for Cause and a reasonable opportunity to cure
such situation (if capable of cure), (ii) an opportunity for the Director,
together with counsel, to be heard before the Board, and (iii) delivery to the
Director of a notice of termination from the Board of the Company, finding that,
in the good faith opinion of the Board, the Director had engaged in the conduct
set forth above and specifying the particulars thereof in detail.

 

8. Indemnification. The Company agrees to indemnify the Director for his
activities as a member of the Board as set forth in the Director and Officer
Indemnification Agreement attached hereto as Exhibit A. In addition, the Company
shall exercise its best efforts to increase the coverage limit of its directors’
and officers’ liability insurance policy (and not otherwise diminish the scope
or value of such coverage) to at least $3 million not later than April 1, 2021
and to at least $5 million not later than November 1, 2021, and shall thereafter
maintain in effect such coverage with a coverage limit of at least that amount
and containing no materially less favorable provisions.

 

9. Non-Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by the other party hereto
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.

 

10. Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, overnight delivery or by registered or
certified mail, postage prepaid, return receipt requested; to:

 

If to the Company:

 

Conversion Labs, Inc.

800 Third Avenue, Suite 2800

New York, NY 10022

Attn: Justin Schreiber, Chief Executive Officer

Telephone:





 

with a copy (which shall not constitute notice) to:

 

Lucosky Brookman LLP

101 Wood Avenue South

Woodbridge, New Jersey 08830

Attn: Lawrence Metelitsa, Esq.

Telephone: (732) 395-4400

Facsimile: (732) 395-4401

 

If to the Director:

 



 

 

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

 

11. Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns, as applicable. Notwithstanding the provisions of the
immediately preceding sentence, neither the Director nor the Company shall
assign all or any portion of this Agreement without the prior written consent of
the other party.

 

12. Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

 

13. Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

 

14. Governing Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules.

 

15. Dispute Resolution. In the event of any dispute arising under or pursuant to
this Agreement, the parties agree to attempt to resolve the dispute in a
commercially reasonable fashion before instituting any litigation (with the
exception of emergency injunctive relief). If the parties are unable to resolve
the dispute within thirty (30) days, then the parties agree to mediate the
dispute with a mutually agreed upon mediator in New York, NY. If the parties
cannot agree upon a mediator within ten (10) days after either party shall first
request commencement of mediation, each party will select a mediator within five
(5) days thereof, and those mediators shall select the mediator to be used. The
mediation shall be scheduled within thirty (30) days following the selection of
the mediator. The parties further agree that any applicable statute of
limitations will be tolled for the period of time from the date mediation is
requested until 14 days following the mediation. If the mediation does not
resolve the dispute, then the parties irrevocably and unconditionally (i) agree
that any action or proceeding arising out of or in connection with this
Agreement shall be brought in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

16. Legal Fees. The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.

 

 

 



 

17. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

18. Tense and Headings. Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.

 

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

[-Signature Page Follows-]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board, and the Director has hereunto set his hand,
on the day and year first above written.

 

CONVERSION LABS, INC.

 

By:       Justin Schreiber     Chief Executive Officer  

 

    DIRECTOR         Roberto Simon, an individual  

 

[Signature page to Director Agreement]

 

 

 

 

EXHIBIT A

 

CONVERSION LABS, INC.

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

This Director and Officer Indemnification Agreement, dated as of November 6,
2020 (the “Agreement”), is made by and between Conversion Labs, Inc., a Delaware
corporation (the “Company”), and Roberto Simon (the “Indemnitee”).

 

RECITALS:

 

A. The Delaware General Corporation Law provides that the business and affairs
of a corporation shall be managed by or under the direction of its board of
directors.

 

B. By virtue of the managerial prerogatives vested in the directors and officers
of a Delaware corporation, directors and officers act as fiduciaries of the
corporation and its stockholders.

 

C. It is critically important to the Company and its stockholders that the
Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.

 

D. In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

 

E. Courts have recognized that indemnification by a corporation serves the dual
policies of (1) allowing corporate officials to resist unjustified lawsuits,
secure in the knowledge that, if vindicated, the corporation will bear the
expense of litigation, and (2) encouraging capable women and men to serve as
corporate directors and officers, secure in the knowledge that the corporation
will absorb the costs of defending their honesty and integrity.

 

F. The number of lawsuits challenging the judgment and actions of directors and
officers of corporations, the costs of defending those lawsuits and the threat
to personal assets have all materially increased over the past several years,
chilling the willingness of capable women and men to undertake the
responsibilities imposed on corporate directors and officers.

 

G. Recent federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have exposed such directors and
officers to new and substantially broadened civil liabilities.

 

H. Under Delaware law, a director’s or officer’s right to be reimbursed for the
costs of defense of criminal actions, whether such claims are asserted under
state or federal law, does not depend upon the merits of the claims asserted
against the director or officer and is separate and distinct from any right to
indemnification the director may be able to establish.

 

I. Indemnitee is, or will be, a director of the Company and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement.

 

J. In recognition of the need to provide Indemnitee with substantial protection
against personal liability, in order to procure Indemnitee’s service as a
director of the Company and to enhance Indemnitee’s ability to serve the Company
in an effective manner, and in order to provide such protection pursuant to
express contract rights (intended to be enforceable irrespective of, among other
things, any amendment to the Company’s certificate of incorporation or bylaws
(collectively, the “Constituent Documents”), any change in the composition of
the Company’s Board of Directors (the “Board”) or any change-in-control or
business combination transaction relating to the Company), the Company wishes to
provide in this Agreement for the indemnification and advancement of Expenses
(as defined herein) to Indemnitee on the terms, and subject to the conditions,
set forth in this Agreement.

 

K. In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

 

 

 



 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

(a) “Change in Control” shall have occurred at such time, if any, as Incumbent
Directors cease for any reason to constitute a majority of the directors. For
purposes of this Section 1(a), “Incumbent Directors” means the individuals who,
as of the date hereof, are directors of the Company and any individual becoming
a director subsequent to the date hereof whose election, nomination for election
by the Company’s stockholders, or appointment, was approved by a vote of at
least a majority of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(b) “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any inquiry or investigation, whether made, instituted or
conducted by the Company or any other Person, including, without limitation, any
federal, state or other governmental entity, that Indemnitee reasonably
determines might lead to the institution of any such claim, demand, action, suit
or proceeding. For the avoidance of doubt, the Company intends the indemnity to
be provided hereunder in respect of acts or failure to act prior to, on or after
the date hereof.

 

(c) “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 15% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.

 

(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

 

(e) “Expenses” means reasonable attorneys’ and experts’ fees and expenses and
all other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.

 

(f) “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his capacity as a director, officer, employee or agent of the
Company or as a director, officer, employee, member, manager, trustee or agent
of any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, whether or not for profit, as to which
Indemnitee is or was serving at the request of the Company, (ii) any actual,
alleged or suspected act or failure to act by Indemnitee in respect of any
business, transaction, communication, filing, disclosure or other activity of
the Company or any other entity or enterprise referred to in clause (i) of this
sentence, or (iii) Indemnitee’s status as a current or former director, officer,
employee or agent of the Company or as a current or former director, officer,
employee, member, manager, trustee or agent of the Company or any other entity
or enterprise referred to in clause (i) of this sentence or any actual, alleged
or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status. In
addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, agent, trustee or other
fiduciary of such entity or enterprise and (i) such entity or enterprise is, or
at the time of such service was, a Controlled Affiliate, (ii) such entity or
enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a Controlled Affiliate,
or (iii) the Company or a Controlled Affiliate (by action of the Board, any
committee thereof or the Company’s Chief Executive Officer (“CEO”) (other than
as the CEO himself)) caused or authorized Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.

 

 

 

 

(g) “Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim; provided, however, that Indemnifiable
Losses shall not include Expenses incurred by Indemnitee in respect of any
Indemnifiable Claim (or any matter or issue therein) as to which Indemnitee
shall have been adjudged liable to the Company, unless and only to the extent
that the court in which such Indemnifiable Claim was brought shall have
determined upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such Expenses as the court shall deem proper.

 

(h) “Independent Counsel” means a nationally recognized law firm, or a member of
a nationally recognized law firm, that is experienced in matters of Delaware
corporate law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company (or any subsidiary) or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements) or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(i) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
or payable in settlement, including, without limitation, all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.

 

(j) “Person” means any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

 

(k) “Standard of Conduct” means the standard for conduct by Indemnitee that is a
condition precedent to indemnification of Indemnitee hereunder against
Indemnifiable Losses relating to, arising out of or resulting from an
Indemnifiable Claim. The Standard of Conduct is (i) good faith and a reasonable
belief by Indemnitee that his action was in or not opposed to the best interests
of the Company and, with respect to any criminal action or proceeding, that
Indemnitee had no reasonable cause to believe that his conduct was unlawful, or
(ii) any other applicable standard of conduct that may hereafter be substituted
under the Delaware General Corporation Law.

 

2. Indemnification Obligation. Subject only to Section 7 and to the proviso in
this Section, the Company shall indemnify, defend and hold harmless Indemnitee,
to the fullest extent permitted by the laws of the State of Delaware in effect
on the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, against any and all
Indemnifiable Claims and Indemnifiable Losses; provided, however, that, except
as provided in Section 5, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with (i) any Claim initiated by
Indemnitee against the Company or any director or officer of the Company unless
the Company has joined in or consented to the initiation of such Claim or the
Claim relates to or arises from the enforcement or prosecution of a right to
indemnification under this Agreement, or (ii) the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended. Nothing herein is intended to limit the scope
of permitted indemnification to Indemnitee under the laws of the State of
Delaware.

 

3. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all actual and reasonable Expenses relating to, arising out of or resulting from
any Indemnifiable Claim paid or incurred by Indemnitee. Without limiting the
generality or effect of any other provision hereof, Indemnitee’s right to such
advancement is not subject to the satisfaction of any Standard of Conduct.
Without limiting the generality or effect of the foregoing, within five business
days after any request by Indemnitee that is accompanied by supporting
documentation for specific reasonable Expenses to be reimbursed or advanced, the
Company shall, in accordance with such request (but without duplication), (a)
pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an
amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for such
Expenses; provided that Indemnitee shall repay, without interest, any amounts
actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Indemnifiable Claim. In connection with any such payment,
advancement or reimbursement, at the request of the Company, Indemnitee shall
execute and deliver to the Company an undertaking, which need not be secured and
shall be accepted without reference to Indemnitee’s ability to repay the
Expenses, by or on behalf of the Indemnitee, to repay any amounts paid, advanced
or reimbursed by the Company in respect of Expenses relating to, arising out of
or resulting from any Indemnifiable Claim in respect of which it shall have been
determined, following the final disposition of such Indemnifiable Claim and in
accordance with Section 7, that Indemnitee is not entitled to indemnification
hereunder.

 

 

 

 

4. Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all actual and reasonable Expenses paid or incurred by
Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Indemnifiable Claims, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company;
provided, however, if it is ultimately determined that the Indemnitee is not
entitled to such indemnification, reimbursement, advance or insurance recovery,
as the case may be, then the Indemnitee shall be obligated to repay any such
Expenses to the Company; provided further, that, regardless in each case of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be, Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

 

5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for the entire amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

6. Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefore, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all Indemnifiable Claims and Indemnifiable Losses in accordance with
the terms of such policies. The Company shall provide to Indemnitee a copy of
such notice delivered to the applicable insurers, substantially concurrently
with the delivery thereof by the Company. The failure by Indemnitee to timely
notify the Company of any Indemnifiable Claim or Indemnifiable Loss shall not
relieve the Company from any liability hereunder unless, and only to the extent
that, the Company did not otherwise learn of such Indemnifiable Claim or
Indemnifiable Loss and to the extent that such failure results in forfeiture by
the Company of substantial defenses, rights or insurance coverage.

 

7. Determination of Right to Indemnification.

 

(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including, without limitation, dismissal
without prejudice, Indemnitee shall be indemnified against all Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim in
accordance with Section 2 and no Standard of Conduct Determination (as defined
in Section 7(b)) shall be required.

 

(b) To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
required to be made under the laws of the State of Delaware as to whether
Indemnitee has satisfied the applicable Standard of Conduct (a “Standard of
Conduct Determination”) shall be made as follows: (i) if a Change in Control
shall not have occurred, or if a Change in Control shall have occurred but
Indemnitee shall have requested that the Standard of Conduct Determination be
made pursuant to this clause (i), (A) by a majority vote of the Disinterested
Directors, even if less than a quorum of the Board, (B) if such Disinterested
Directors so direct, by a majority vote of a committee of Disinterested
Directors designated by a majority vote of all Disinterested Directors, or (C)
if there are no such Disinterested Directors, or if a majority of the
Disinterested Directors so direct, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii) if a Change in Control shall have occurred and Indemnitee shall not have
requested that the Standard of Conduct Determination be made pursuant to clause
(i) above, by Independent Counsel in a written opinion addressed to the Board, a
copy of which shall be delivered to Indemnitee.

 

 

 

 

(c) If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 7(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 7(b) to have satisfied the applicable
Standard of Conduct, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the notification date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted, and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses. Nothing
herein is intended to mean or imply that the Company is intending to use the
Delaware General Corporations Law to dispense with a requirement that Indemnitee
meet the applicable Standard of Conduct where it is otherwise required by such
statute.

 

(d) If a Standard of Conduct Determination is required to be, but has not been,
made by Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel
shall be selected by the Board or a committee of the Board, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. If a Standard of Conduct Determination is
required to be, or to have been, made by Independent Counsel pursuant to Section
7(b)(ii), the Independent Counsel shall be selected by Indemnitee, and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h),
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If such written objection is properly and timely
made and substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non-objecting party
may, at its option, select an alternative Independent Counsel and give written
notice to the other party advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences and clause (i) of this sentence shall apply
to such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 7(d) to make the Standard of Conduct Determination
shall have been selected within 30 calendar days after the Company gives its
initial notice pursuant to the first sentence of this Section 7(d) or Indemnitee
gives its initial notice pursuant to the second sentence of this Section 7(d),
as the case may be, either the Company or Indemnitee may petition the courts of
the State of Delaware for resolution of any objection which shall have been made
by the Company or Indemnitee to the other’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person or firm selected
by such court or by such other person as such Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the actual and reasonable fees and expenses of the Independent
Counsel incurred in connection with the Independent Counsel’s determination
pursuant to Section 7(b).

 

8. Cooperation. Indemnitee shall cooperate with reasonable requests of the
Company in connection with any Indemnifiable Claim and any individual or firm
making such Standard of Conduct Determination, including providing to such
Person documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to defend the Indemnifiable Claim or make any Standard of
Conduct Determination without incurring any unreimbursed cost in connection
therewith. The Company shall indemnify and hold harmless Indemnitee against and,
if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request accompanied by supporting
documentation for specific costs and expenses to be reimbursed or advanced, any
and all costs and expenses (including reasonable attorneys’ and experts’ fees
and expenses) actually and reasonably incurred by Indemnitee in so cooperating
with the Person defending the Indemnifiable Claim or making such Standard of
Conduct Determination.

 

 

 

 

9. Presumption of Entitlement. Notwithstanding any other provision hereof, in
making any Standard of Conduct Determination, the Person making such
determination shall presume that Indemnitee has satisfied the applicable
Standard of Conduct.

 

10. No Other Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable Standard of Conduct or
that indemnification hereunder is otherwise not permitted.

 

11. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”); provided, however, that (a) to the
extent that Indemnitee otherwise would have any greater right to indemnification
under any Other Indemnity Provision, Indemnitee will without further action be
deemed to have such greater right hereunder, and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder. The
Company may not, without the consent of Indemnitee, adopt any amendment to any
of the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement.

 

12. Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director of the Company and for a reasonable period of time thereafter, which
such period shall be determined by the Company in its sole discretion but shall
in no event be less than two (2) years, the Company shall cause to be maintained
in effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company, that is substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance; provided that the
Company shall exercise its best efforts to increase the coverage limit of such
policy (and not otherwise diminish the scope or value of such coverage) to at
least $3 million not later than April 1, 2021 and to at least $5 million not
later than November 1, 2021, and shall thereafter maintain in effect such
coverage with a coverage limit of at least that amount and containing no
materially less favorable provisions. Upon reasonable request, the Company shall
provide Indemnitee or his or her counsel with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials. In all policies of directors’ and
officers’ liability insurance obtained by the Company, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits, subject to the same limitations, as are accorded to the Company’s
directors and officers most favorably insured by such policy. Notwithstanding
the foregoing, the Company may, but shall not be required to, create a trust
fund, grant a security interest or use other means, including, without
limitation, a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement. The Company understands and acknowledges that the Director
may resign from all positions with the Company if it fails to timely implement,
or to thereafter maintain in place, such increased coverages.

 

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(f). Indemnitee shall execute
all papers reasonably required to evidence such rights (all of Indemnitee’s
reasonable Expenses, including reasonable attorneys’ fees and charges, related
thereto to be reimbursed by or, at the option of Indemnitee, advanced by the
Company).

 

14. No Duplication of Payments.

 

(a) The Company shall not be liable under this Agreement to make any payment to
Indemnitee in respect of any Indemnifiable Losses to the extent Indemnitee has
otherwise already actually received payment (net of Expenses incurred in
connection therewith) under any insurance policy, the Constituent Documents and
Other Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of “Indemnifiable Claim” in Section
1(f)) in respect of such Indemnifiable Losses otherwise indemnifiable hereunder.

 

 

 

 

(b) Notwithstanding anything to the contrary contained in Section 14(a) above,
the Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more venture capital funds, the general partners, managing members or other
control persons and/or any affiliated management companies of such venture
capital funds, and certain of its or their affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees that in connection with any
Indemnifiable Claim, (i) it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Fund Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) it shall be required to
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all Expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement and the Company’s Constituent Documents (or any other
agreement between the Company and Indemnitee), without regard to any rights
Indemnitee may have against the Fund Indemnitors, and, (iii) it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof. The Company further agrees that no advancement
or payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company. The Company and Indemnitee
agree that the Fund Indemnitors are express third party beneficiaries of the
terms of this Section 14(b).

 

15. Defense of Claims. Subject to the provisions of applicable policies of
directors’ and officers’ liability insurance, if any, the Company shall be
entitled to participate in the defense of any Indemnifiable Claim or to assume
or lead the defense thereof with counsel reasonably satisfactory to the
Indemnitee; provided that if Indemnitee determines, after consultation with
counsel selected by Indemnitee, that (a) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict, (b) the named parties in any such Indemnifiable Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee shall conclude that there may be one or more legal defenses available
to him or her that are different from or in addition to those available to the
Company, (c) any such representation by such counsel would be precluded under
the applicable standards of professional conduct then prevailing, or (d)
Indemnitee has interests in the claim or underlying subject matter that are
different from or in addition to those of other Persons against whom the Claim
has been made or might reasonably be expected to be made, then Indemnitee shall
be entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Indemnifiable Claim for
all indemnitees in Indemnitee’s circumstances) at the Company’s expense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of the Indemnitee, effect any settlement of any threatened
or pending Indemnifiable Claim to which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.

 

16. Mutual Acknowledgment. Both the Company and the Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company may be
required in the future to undertake to the Securities and Exchange Commission to
submit the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify Indemnitee
and, in that event, the Indemnitee’s rights and the Company’s obligations
hereunder shall be subject to that determination.

 

17. Successors and Binding Agreement.

 

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any successor to the Company, including, without limitation, any Person
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement), but shall not otherwise be assignable or delegable
by the Company.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

 

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
17(a) and 17(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

 

 

 

18. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder must be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or one business day after
having been sent for next-day delivery by a nationally recognized overnight
courier service, addressed to the Company (to the attention of the Secretary of
the Company) and to Indemnitee at the applicable address shown on the signature
page hereto, or to such other address as any party hereto may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address will be effective only upon receipt.

 

19. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement, waive all procedural objections to
suit in that jurisdiction, including, without limitation, objections as to venue
or inconvenience, agree that service in any such action may be made by notice
given in accordance with Section 18 and also agree that any action instituted
under this Agreement shall be brought only in the courts of the State of
Delaware.

 

20. Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties hereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

21. Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party hereto that is not set forth expressly in this Agreement.

 

22. Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (1) “it” or “its” or words of any gender include each other gender,
(2) words using the singular or plural number also include the plural or
singular number, respectively, (3) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (4) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (5) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (6) the word “or” is disjunctive
but not exclusive. Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.

 

23. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter of this Agreement.
Any prior agreements or understandings between the parties hereto with respect
to indemnification are hereby terminated and of no further force or effect. This
Agreement is not the exclusive means of securing indemnification rights of
Indemnitee and is in addition to any rights Indemnitee may have under any
Constituent Documents.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

 

25. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) six years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; (b) the expiration of the applicable statutes of limitations
pertaining to any and all potential proceedings covered by the indemnification
provided for herein; or (c) the final termination of all pending proceedings in
respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to this Agreement relating thereto.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

CONVERSION LABS, INC.         By:     Justin Schreiber     Chief Executive
Officer         INDEMNITEE:             Roberto Simon, an individual  

 

[Signature page to Indemnification Agreement]

 

 

 

 